Title: Lydia Broadnax to Thomas Jefferson, 2 June 1819
From: Broadnax, Lydia
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 2d June 1819.
          
          It has been some considerable time since I last took the liberty of addressing you and should not now trouble you was it not through necessity—You no doubt recollect that my late master (Judge Wythe) on his death left me a house and lot to support me & gave me money to build a house to reside in.—Mr Duval was left executor and instructed by my master to see that justice was done me—he has however Without my Consent sold the house and lot which was to have supported me which has left me entirely destitute and dependant on the charity of others.—I have not the means to prosecute him and know not what Course to pursue old as I am to support myself—Mr Duval it seems is determined not to do any thing in the business.—I have shewn my late masters will to several Lawyers of this place and they inform me he had no authority to sell the house and lot until my death.—Dependant as I have become I hope that you will again assist with something if not for my sake for the sake of my deceased master.—
          Be pleased to direct your answer inside to me and outside to Daniel Call Esqr—
          
            I am very respectfully Your most obed. servt
            Lidy. Liddy Brawnix
          
        